Case 1:18-cv-00333-CCW Document1 Filed 10/24/18 Page 1of3

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF PENNSYLVANIA

MONTY ALLEN SNAIR and : CIVIL DIVISION
JAMIE L. SNAIR, :

Plaintiff, : Civil Action No.:

y.
Electronically Filed

SPEEDWAY LLC,

Defendant.

NOTICE OF REMOVAL

 

TO: The Honorable Judges of the United States District Court for the Western District of
Pennsylvania

This Notice of Removal is filed by Defendant Speedway LLC asserting as follows:

l. The above-described action was commenced by the filing of a Complaint on or
about September 18, 2018 in the Court of Common Pleas of Venango County, Pennsylvania,
against Defendant, Speedway LLC. (A true and correct copy of the Complaint is attached hereto
as Exhibit “A”’.}

2. Speedway LLC is a limited liability corporation formed in Delaware with a
principle place of business in Enon, Ohio.

3. Plaintiffs served Defendant with a copy of the Complaint via certified mail on
October 3, 2018. (A true and correct copy Service of Process Transmittal is attached hereto as
Exhibit “B”.}

4. Defendant believes that at the time this action was initially commenced, and at the
current time, Plaintiffs were residents of Jefferson County, Pennsylvania. (Complaint, Exhibit

“A”, 4 1).
Case 1:18-cv-00333-CCW Document1 Filed 10/24/18 Page 2 of 3

5. The Complaint seeks an award in excess of the arbitration limits of Venango
County ($35,000), but no specific sum is demanded in the Complaint.

6. Among other injuries, it is understood that Plaintiff-Husband claims damages for
a serious injury to his back, which has required surgical procedures, injections, and phystcal
therapy. Specifically, Plaintiff-Husband claims, among other things, stenosis of the lumbar and
cervical spine, anterolisthesis of L5 on L6 (S1), sciatica, radiculopathy, and several bulging
discs. (Exhibit A, | 12.) Plaintiff-Wife seeks damages for loss of consortium.

7. Based on the claims of alleged injuries and damages as plead by Plaintiff, the
amount in controversy is in excess of $75,000.00.

8. This Notice of Removal is filed within thirty (30) days after Defendant, Speedway
LLC, was served with a copy of Plaintiffs’ Complaint on October 3, 2018, which apprised this
Defendant of the amount in controversy, and within one (1) year of the commencement of this
matter by Plaintiffs on September 18, 2018 by the filing of the Initial Complaint; thus, it is
timely filed pursuant to 28 U.S.C. §1446(b) (3) and (c).

9. As all of the parties to this action are diverse and the amount in controversy
exceeds $75,000, this Court has original jurisdiction under the provisions of 28 U.S.C. §1332
and this case may be removed to this Court by this Defendant pursuant to the provisions of 28

U.S.C. §§1441 and 1446.
Case 1:18-cv-00333-CCW Document1 Filed 10/24/18 Page 3 of 3

WHEREFORE, Defendant Speedway LLC requests that this action now pending in the
Court of Common Pleas of Venango County at Docket No. 1032-2018 be removed to this

Honorable Court.

JURY TRIAL IS DEMANDED.

Respectfully submitted,

THOMAS, THOMAS & HAFER LLP
Date: 10/24/2618 BY:  // Rebecca Sember Izsak

 

REBECCA SEMBER IZSAK, ESQUIRE
PA ID No. 74584

rsember(@tthlaw.com

525 William Penn Place

37" Floor, Suite 3750

Pittsburgh, PA 15219

(412) 697-7403

(412) 697-7407 — Facsimile

Counsel for the Defendant, Speedway LLC
